Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REPLACEMENT EXAMINER'S AMENDMENT
A replacement examiner’s amendment to the record appears below which rectifies a typographical error (see: Examiner’s Amendment to Claim 35 regarding “said port” which has been corrected to be directed towards Claim 55).  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reza Mollaaghababa on 12/15/2020.

The application has been amended as follows: 

CANCEL: Claim 1
CANCEL: Claim 2
CANCEL: Claim 3
CANCEL: Claim 4
CANCEL: Claim 5
CANCEL: Claim 6
CANCEL: Claim 7
CANCEL: Claim 8
CANCEL: Claim 9
CANCEL: Claim 10
CANCEL: Claim 11
CANCEL: Claim 12
CANCEL: Claim 16
CANCEL: Claim 22
CANCEL: Claim 23
CANCEL: Claim 24
CANCEL: Claim 25
CANCEL: Claim 26
CANCEL: Claim 27
CANCEL: Claim 28
CANCEL: Claim 29
CANCEL: Claim 30
CANCEL: Claim 31
CANCEL: Claim 32
CANCEL: Claim 33
CANCEL: Claim 34
CANCEL: Claim 35
CANCEL: Claim 36
CANCEL: Claim 37
CANCEL: Claim 38
Claim 55, Line 2: DELETE “said port”; INSERT —said at least one port—
Claim 61, Line 1: DELETE “39”; INSERT —59—
Claim 61, Line 1: DELETE “AC” 
Claim 62, Line 1: DELETE “39”; INSERT —59—
Claim 62, Line 1: DELETE “AC”
Claim 63, Line 1: DELETE “39”; INSERT —59—
Claim 63, Line 1: DELETE “AC” 
Claim 68, Line 1: DELETE “39”; INSERT —67—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 39, the prior art of record fails to teach or suggest a system for detecting an analyte, comprising: a processor, a sensor, comprising: a substrate, a graphene layer disposed on a surface of said substrate, a protein bound to said graphene layer, a reference electrode disposed in proximity to said graphene layer, a voltage source configured for electrically coupling to said reference electrode, wherein said protein is capable of binding to said analyte, wherein the binding of the protein to said analyte generates a change in an electrical property of the graphene layer, and wherein the processor is configured to control said voltage source to apply a voltage having an AC component and a DC offset to said reference electrode, wherein the AC component generates a time-varying electric field at or near the vicinity of said graphene layer.
The closest prior art of record, Nehra et al., teaches an analogous sensor comprising a reference electrode and protein functionalized graphene sensing surface.  However, Nehra fails to teach or suggest the AC configuration of the reference electrode recited in the instant claims.  Rani et al. teaches an analogous ISFET comprising a solid-state reference electrode configured for AC operation, however, Rani further discloses the solid-state reference electrode would be incapable of performing the instantly recited operation of providing both an AC component and a DC offset to the reference electrode, as any DC signal would be blocked by the insulator layer, which is critical to the operation of the solid-state reference electrode.
Claims 40-69 depend from claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797